Citation Nr: 0206457	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for burn scars of the 
left leg, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for burn scars of the 
right leg, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran was originally scheduled for a hearing to be held 
at the RO in May 1999.  Because of scheduling conflicts, the 
veteran's hearing was rescheduled for June 17, 1999.  A 
notation on the May 1999 scheduling letter reflects that the 
June 1999 hearing was canceled, which the veteran reiterated 
on his substantive appeal, also dated in June 1999.  

In an October 2000 decision, the Board denied the veteran a 
disability rating in excess of 20 percent for burn scars of 
the right leg and for a disability rating in excess of 20 
percent for burn scars of the left leg.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans' Claims (Court).  

In an April 2001 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's October 2000 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's decision and remanded the issues at hand to the Board 
for issuance of a readjudication decision that takes into 
consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's burn scars of the left leg are manifested 
by an area approximately 2.5 x 4 inches at the anterior 
middle leg, which is dark compared to the skin and an area, 
approximately 4 x 2 inches, of pale-looking skin grafted area 
near the upper medial part; medical examination found no left 
leg functional limitation attributable to the scars.  

3.  The veteran's burn scars of the right leg are manifested 
by an area of 2 x 4 inches, which is dark colored, on the 
anterior middle leg, with a 1.5-inch diameter superficial 
scar near the back of the right upper leg; medical 
examination found no right leg functional limitation 
attributable to the scars.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for burn scars of the left leg have not been met.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.118, 
Diagnostic Codes 7801, 7805 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for a disability rating in excess of 20 
percent for burn scars of the right leg have not been met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.118, 
Diagnostic Codes 7801, 7805 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Portions of this liberalizing law 
are not applicable to this appeal. 

As noted earlier, in early February 2001, the Secretary filed 
an unopposed Motion for Remand moving the Court to vacate the 
Board's October 2000 decision and have the issues remanded 
back to the Board for readjudication under the VCAA.  On 
February 22, 2001, the Court issued Holliday v. Principi, 14 
Vet. App. 280 (2001).  In Holliday, the Court held that "all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment."  Id. at 286.  
In an April 10, 2001, order, the Court vacated the Board's 
decision and remanded the issues of increased ratings for 
lower extremities burn scars to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the VCAA pursuant to Holliday.  
 
However, the Federal Court has concluded that section 3(a) of 
the VCAA, (duty to assist in obtaining evidence) does not 
apply retroactively to require that proceedings that were 
complete before the Department of Veterans Affairs and were 
on appeal to the Court of Appeals for Veterans Claims or this 
court be remanded for readjudication under the new statute.  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002), 
2002 U.S. App. LEXIS 9516.  Inasmuch as this case falls 
within this classification, there is no need for the Board to 
provide the veteran any further assistance in obtaining 
evidence.

Regarding the notification provisions of VCAA, in the 
veteran's case, the March 1999 Statement of the Case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that it clearly notifies the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  

Factual Background

A review of the veteran's service medical records indicates 
that he suffered second and third degree burns of both of his 
lower extremities in July 1945.  He underwent several months 
of treatment, to include skin grafts.  The veteran was 
granted service connection for scars of the legs in January 
1946 and assigned a 50 percent rating for the residuals.  

In an April 1960 rating decision, the RO amended the 
veteran's disability rating to reflect separate 20 percent 
ratings for each leg.  The combined rating was 40 percent, 
with consideration of the bilateral factor.  These 20 percent 
ratings have since remained in effect.  

The veteran submitted his claim for increased evaluations in 
August 1998.  Although he stated that he felt that his 
disabilities had increased in severity, he did not provide 
any specifics in that regard.  

The veteran was afforded a VA dermatology examination in 
September 1998.  The examiner noted the history of the 
veteran's burns.  On physical examination, the veteran 
exhibited a normal heel-toe gait and good posture.  
Objectively, there was an area on the left leg, at the 
anterior middle of the leg, measuring approximately 2.5 x 4 
inches, which appeared dark when compared to the skin.  There 
was a skin grafted area, near the upper medial part of the 
left leg, measuring 4 x 2 inches in size, described as pale 
looking.  The right leg had a dark colored area, measuring 2 
x 4 inches, on the anterior middle part of the leg and a 1.5-
inch diameter superficial scar near the back of the upper 
part of the leg.  The skin felt warm and sensation appeared 
to be dull.  Joint movements were maintained.  There was no 
tenderness, but the skin and skin graft areas appeared to be 
adherent to the deeper tissue.  The texture was smooth.  
There was no elevation or depression of the scars.  There was 
an area of induration.  The examiner found no limitation of 
function of either the ankles or knees.  Color slides of the 
affected leg areas were included with the report.  The slides 
depicted views showing residual burn scars on each leg, as 
well as the skin graft sites on his thighs.  The diagnosis 
was residuals of deep burns, probably third degree, of the 
right and left legs.  

The veteran's representative submitted a statement in July 
1999 requesting an extension of time prior to filing VA Form 
646, Statement of Accredited Representation in Appealed Case.  
The statement indicated that the veteran was collecting 
medical evidence in support of his claim and that he was 
scheduled to see a specialist in August 1999.  However, 
neither the veteran nor his representative has provided any 
further medical evidence in support of his claim.  In 
September 1999, the veteran's representative submitted VA 
Form 646, but made no mention of any outstanding medical 
evidence that was pertinent to the issues on appeal.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Applying the pertinent law and regulations to the facts of 
this case, the Board notes that the veteran's burn scars have 
been rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7801, pertaining to disabilities involving third degree 
burns.  Under this code, a 20 percent rating is warranted for 
a third degree burn scar, or scars, involving an area, or 
areas, exceeding 12 square inches (77.4 centimeters2).  A 30 
percent rating requires that the scar, or scars, involve an 
area, or areas, exceeding one-half square foot (0.05 
meters2).  A 40 percent rating requires that the scar, or 
scars, involve an area, or areas, exceeding one square foot 
(0.1 square meter2).  Actual third degree residual 
involvement to the specified extent is required for the 
above-mentioned evaluations.  Also, third degree burn scars 
involving widely separate areas, such as scars on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
Id.  

Recent VA examination of the veteran revealed scar areas 
measuring 2.5 x 4 inches and 4 x 2 inches on the left leg.  
These findings result in a total of 18 square inches of area 
covered by scars on that leg.  While this exceeds the 12 
square inch criteria required for a 20 percent rating under 
Diagnostic Code 7801, it does not satisfy, nor closely 
approximate, the criteria of one-half square foot (72 square 
inches) required for the next higher rating, 30 percent.  In 
the absence of medical evidence showing third degree burn 
scar area exceeding one-half square foot or one square foot, 
which would warrant a 30 percent rating or higher, the Board 
finds that the 20 percent rating is appropriate and fully 
comports with the applicable schedular criteria.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801; see also Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

The same analysis applies to the veteran's right leg 
disability.  The examination results reported scar areas 
measuring 2 by 4 inches and a 1.5-inch area that equals 
approximately a total of 10 square inches.  As noted above, 
these measured scar areas do not quite meet the criteria for 
a 20 percent rating under Diagnostic Code 7801; however, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  In the absence of 
medical evidence of third degree burn scar areas exceeding 
either one-half square foot or one square foot, which would 
warrant 30 percent or higher ratings, the veteran's right leg 
burn scars are appropriately rated 20 percent disabling, 
which fully comports with the applicable schedular criteria.  
See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7801; see also 
Butts, 5 Vet. App. at 539.  

The Board also has considered the veteran's lower extremity 
disabilities under DC 7805, which pertains to rating scars 
based on limitation of function of the part or parts 
affected.  See 38 C.F.R. § 4.118.  However, there is no 
medical evidence to show that any of the veteran's burn scars 
cause any limitation of function of either leg.  Rather, the 
VA examiner on recent evaluation of the veteran specifically 
offered that there was no functional limitation of either 
knee or ankle associated with burn scars.  Hence, there is no 
basis to assign an increased rating for either leg under DC 
7805.  

The Board finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
In the absence of medical evidence of severe disfiguring 
scars on the veteran's head, face or neck, or scar areas 
producing, or manifestations analogous to, exudation, 
extensive lesions, or marked disfigurement, there is no basis 
for assignment of a higher evaluation under Diagnostic Code 
7800 or 7806.  See 38 C.F.R. § 4.118.  

In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for 
the veteran's service-connected burn scars on either of his 
legs.  That is, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
interference with employment, nor has the veteran so alleged, 
to his to suggest that the burn scars on either of his legs 
was not adequately compensated by the regular rating 
schedule.  See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting a rating in excess of 20 percent for either burn 
scars on the right or left leg.  See Gilbert, 1 Vet. App. at 
57-58; VCAA § 4 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102.  


ORDER

A disability evaluation in excess of 20 percent for burn 
scars of the right leg is denied.  

A disability evaluation in excess of 20 percent for burn 
scars of the left leg is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

